Mr. Justice Wilkin delivered the opinion of the court: Upon this further appeal counsel for appellant contends, first, that each count in the declaration failed to state a cause of action. No demurrer was filed to the declaration, attempting to point out any defect therein. After verdict, the only contention which could be made by appellant’s counsel in that regard is that the declaration was so defective that it could not sustain the action. But in this case such a contention cannot be made. To say the least, the declaration is not so insufficient that it will not support the judgment. Cribben v. Callaghan, 156 Ill. 549, and cases cited. At the close of plaintiff’s evidence, and at the close of all the evidence, the court was asked to instruct the jury to find for the defendant. It is now insisted that the refusal of this instruction was error, because the evidence fails to show any negligence on the part of the defendant. One of the charges in the declaration is that the defendant failed to warn plaintiff of the danger; another that it failed to put a guard or railing around the box; another that it failed to maintain a sufficient light, etc. The question we are called upon to decide is one of law, namely, whether or not there is any evidence tending to support the allegations of the declaration, and from an examination of the record that question must be answered in the affirmative. There is evidence in the record fairly "tending to prove the negligence of the defendant as charged, and that the plaintiff was not guilty of contributory negligence. We find no error in the giving or refusing of instructions nor in the admission or exclusion of evidence. No good purpose would be served in discussing in this opinion the several points raised in that respect. We are satisfied the trial court gave the appellant a fair hearing, both as to the evidence submitted to the jury and the giving and refusing of instructions. The judgment of the Appellate Court will be affirmed. Judgment affirmed.